DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 solely recites the limitation of “The buckle according to claim 3, wherein the side edge portion is located in the accommodating space of the fitting portion in the state where the plug is engaged with the socket.”  However, claim 3 recites the limitation “wherein a side edge portion  of the second bar, which is located on an inner peripheral surface of the insertion hole, is located from the recessed portion into the accommodating space of the fitting portion in a state where the plug is engaged with the socket”, which entirely encompasses (emphasis underlined above) the limitation of claim 4, and such that “in” and “into” are synonymous terms, since both claims require the limitation phrase “in a state where the plug is engaged with the socket”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese document JP-2013-248003, cited by applicant).
Japanese document JP-2013-248003, discloses a buckle (50, see Figs. 9 and 10) with a string adjustment portion (portion of 55 by which string S is accommodated), the buckle comprising:  a plug (55) and a socket (51) which are capable of being connected to and disconnected from each other and which are respectively attached to a predetermined string member (S) and a fixing member (B), wherein the plug (55) includes: a tightening string member attachment portion (portion including 11, 12, 15, 20, 62) configured to slidably lock the string member (S; and see at least paragraph [0033]) and adjust (as described in paragraph [0043]) a length of the string member; and leg portions (60) which are inserted into and engaged with the socket (51), wherein the socket (51) includes: a fixing member attachment portion (54) to which the fixing member (B) is attached; and a fitting portion (portion defining port 52) configured to accommodate and engage with the leg portions (60, see Fig. 9) of the plug (55), the fitting portion including an insertion opening (52) which is located on a side opposite to the fixing member attachment portion (left side of plug 51 opposite to 53, as shown in Fig. 10) and into which the leg portions (60) are inserted, wherein the insertion opening (52) is opened at an accommodating space (space define through 52 and between 53) in which the leg portions (60) are accommodated, wherein an insertion hole (holed formed at 17 through which string S is shown in phantom lines passing therethrough in Figs. 7, 8, 9) through which the string member (S) is inserted is formed to penetrate the tightening string member attachment portion of the plug (55), a portion of an end portion (20b) of the insertion hole, which is located on a side opposite 
(concerning claim 2) a recessed portion (referenced RP in the annotated Fig. 9) is formed in a peripheral edge of the insertion opening (52) of the socket (34), at least a portion (i.e., at least a center portion) of the recessed portion (RP) being recessed toward the fixing member attachment portion (54), and wherein the second bar (2B) is located on an inner side (side facing bar 2B) of the recessed portion (RP) in a state where the plug (55) is engaged with the socket (51).

    PNG
    media_image1.png
    469
    436
    media_image1.png
    Greyscale



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buckle structure is also represented by the buckles disclosed by Fildan (U.S. Patent No. 4,712,280), Terrell et al. (U.S. Patent No. 4,662,040), Kasai (U.S. Patent No. 4,631,787), and Kasai (U.S. Patent No. 4,577,377). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677